                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE



 UNITED STATES OF AMERICA                   )
                                            )
 vs.                                        )    No. 3:19-cv-00007
                                            )        REEVES/GUYTON
 JAMES PAUL DOBBINS                         )



                                       ORDER



       Magistrate Judge C. Clifford Shirley filed a Report and Recommendation

recommending the Court: (1) grant Defendant’s motion to withdraw his not guilty plea to

the charges in the Indictment; (2) accept Defendant’s plea of guilty to Count Two of the

Indictment; (3) adjudicate Defendant guilty of the charge set forth in Count Two of the

Indictment; and (4) find Defendant shall remain in custody until sentencing in this matter

[R. 42]. Neither party filed a timely objection to the Report and Recommendation. After

reviewing the record, the Court agrees with the Magistrate Judge’s Report and

Recommendation. Accordingly, the Court ACCEPTS and ADOPTS the Magistrate

Judge’s Report and Recommendation [R. 42] pursuant to 28 U.S.C. § 636(b)(1) and

ORDERS as follows:

       (1)   Defendant’s motion to withdraw his not guilty plea to the charges of the

             Indictment is GRANTED;

       (2)   Defendant’s plea of guilty to Count Two of the Indictment is ACCEPTED;
(3)   Defendant is hereby ADJUDGED guilty of the charge set forth in Count

      Two of the Indictment, that is, of conspiracy to possess with the intent to

      distribute cocaine, in violation of 21 U.S.C. §§ 846, 841(a)(1) and

      841(b)(1)(C); and

(4)   Defendant SHALL REMAIN IN CUSTODY until sentencing in this matter

      which is scheduled to take place on March 30, 2020 at 1:30 p.m. before the

      Honorable Pamela L. Reeves, United States District Judge.

SO ORDERED.

ENTER:

                          ____________________________________________
                          CHIEF UNITED STATES DISTRICT JUDGE
